McClain, J. —
Certain cattle belonging to plaintiff and another (plaintiff being the assignee of the cause of action of his co-owner) were being driven along a highway, crossing defendant’s railway a short distance northwest of a signal station on defendant’s road, when they were run into by a passenger train of defendant’s coming from the northwest and several of the animals ..were killed. Plaintiff bases his right to recover for the killing of these animals upon allegations that the defendant was “owning and operating a line of railroad through Payette County, Iowa, and maintaining its yards, tracks, and terminals on, over and across a certain public highway,” further described, and that on the date of the accident “the defendant, by its agents and servants, while so operating one of its engines and cars on its said railroad on, over and across the above-described highway, and on, over, and across its yards and terminals, did negligently, wrongfully, wilfully, wantonly, maliciously, carelessly, without giving any warning or statutory signals, and at an unlawful and *90prohibited rate of speed run its engine and ears onto and upon thirteen head of cattle,” etc. The only question submitted to the jury as to the negligence or wrong of defendant was as to failure to give the'statutory signals required by Code, section 2072, providing that “A bell and a steam whistle shall be placed on each locomotive engine operated on any railway, which whistle shall be twice sharply sounded at least sixty rods before a road crossing is reached; and, after the sounding of the whistle, the bell shall be 'rung continuously until the crossing is passed,” and declaring that the company shall be liable for all' damages sustained by reason of the neglect of any railway company to comply with the provisions of the statute. A penalty for such neglect is also imposed on any officer or employee of the company violating any of the provisions of the section. It appears from the evidence that there was another highway crossing over the railway track one thousand one hundred and twenty-one feet further northwest, and still another about a mile northwest of the crossing where the cattle were killed, and that between the two last-mentioned crossings there was a station whistling post. There was conflicting evidence as to whether statutory signals were given at each of these three' highway crossings, and the court instructed the jury that the particular acts of negligence complained of consisted in “the failure of the defendant’s servants and agents operating the train to sound the whistle and ring the bell at the crossings in question,” and that the jury should carefully examine the testimony and determine “whether the whistle was twice sharply sounded at least sixty rods before the road crossings in question were reached, and whether, after the sounding of the whistle, the bell was or was not continuously rung until the crossing was passed.” Under the evidence and these instructions the jury might have found a breach of duty on the part of defendant rendering it liable for the killing of the animals in question in failing *91to give tbe statutory signals at either the first or second of the crossings northwest of the crossing at which the animals were killed, although proper statutory signals were given at the crossing where the accident occurred.
1. Railroads: crossing accident: failure to give signals: instructions. We think the instructions of the court allowing a recovery for failure of the defendant to give statutory signals at other crossings than the crossing at which the accident occurred were erroneous for two reasons: First, because no issue was presented in the pleadings as to any fault of the defendant in failing to give signals at other crossings than the one where the accident occurred; and, second, because failure to give signals at other crossings can not- be considered in determining the liability of the defendant for failure to give - signals at the crossing where the accident occurs.
The first of these propositions depends on a construction of the plaintiff’s petition, which we have set out with sufficient fullness to show that the only claim with reference to failure to give statutory signals was with reference to the crossing where the animals were injured. There was nothing in the pleadings to advise defendant that it should be prepared to show that it had given statutory signals at other crossings.
As to' the second ground of error above suggested it is sufficient to say that it is negligence to fail to give the statutory signals “before a road crossing is reached” for which the railway company is made liable for damages sustained by any person by reason of such neglect. In other words, by the specific 'language of the statute the inquiry with reference to damages resulting from the failure to give statutory signals at a crossing is limited to the failure to give the signals required for the particular crossing as to which there is such complaint. It is true that we have held, in Lonergan v. Illinois Cent. R. Co., 87 Iowa, 755, and Ward v. Chicago, B. & Q. R. Co., 97 Iowa, *9250, that these signals are not only for the benefit of persons who are on or about to cross the track, but also for the benefit of those who are near the crossing with teams, or otherwise, so that the signals, if given, would have assisted them in avoiding injury resulting from the operation of the train. In the latter of these cases it was said that it was a question for the jury to determine, whether •the engineer should have apprehended that the speed of the train and the failure to give the statutory signals would likely imperil those in close proximity to the track or about to cross it. But there is no indication in either of the cases that the inquiry as to failure to give statutory signals at other crossings can be imputed to a railway company as a wrongful act proximately connected with an injury at or near a crossing at which statutory signals are in fact given. There must be some proximate connection between the wrong complained of and the injury suffered, and no matter what may be the wrong of the defendant, it is responsible only for injury to one to whom a duty is owed involving the wrongful act or neglect of which complaint is made. It will not do to leave it open to speculation whether, if signals had been given at a crossing a mile away, the injury at or near the crossing with reference to which the statutory duty to give signals is involved would have happened; nor will it do to say that persons as to whom the defendant owes no duty whatever can recover for injuries which such persons might have avoided had the signals been given. Those who are at or near a crossing and in such situation with reference to the railroad track that the company owes them some duty of warning may complain of the breach of the statutory duty as to signals at such crossing, but as to all other persons the failure to give the statutory signals -is too remote a cause on which to base a recovery.
*932 Same- contribgence-nesli evidence. *92It is insisted for appellee that the case was tried, without objection, on the theory that failure to give statutory *93signals at either of the other crossings, if established, constitute negligence or breach of duty toward the plaintiff on the part of the defendant, and that therefore the court properly instructed on that theory, but this claim is not supported by the record. The evidence as to signals bore on the issue whether the man in charge of the cattle exercised reasonable care in attempting to prevent them from being run into by the train, and for that purpose it was competent to show whether or not signals were given which he did hear, or might reasonably have heard, in time to have kept the cattle out of danger from the approaching train. Evidence on the part of the defendant that signals were given at the crossing next preceding that at which the cattle were injured was also properly introduced to show that the person in charge of the cattle was thus warned of the approach of the train, and a failure to give signals at the crossing where the accident occurred would have been of no further advantage to him in preventing the accident. As the evidence at the other crossing was therefore competent for another purpose, it is not to be assumed that defendant consented to its consideration by the jury on an issue not presented by the pleadings; that is, the issue of negligence or wrong of the company in failing to give statutory signals at the other crossings.
It is further contended for appellant that a verdict should have been directed for defendant on account of insufficiency of the evidence to show negligence or breach of duty on defendant’s part, or freedom from contributory negligence on the part of the person in charge of the cattle, but we are satisfied that in the record there is sufficient evidence to justify the court in submitting the case to the jury. Other errors assigned with reference to the giving and refusal of instructions are not in our judgment of sufficient importance to justify their discussion.
Eor the errors pointed out, the judgment is reversed.